                 Case 3:20-cv-05707-JLR Document 10 Filed 12/01/20 Page 1 of 1




1

2

3

4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    GARY R KING,
                                                          Case No. C20-5707 JLR-TLF
7                              Plaintiff,
           v.                                             ORDER DISMISSING
8                                                         PLAINTIFF’S COMPLAINT
     JAMES KEY,
9
                               Defendants.
10

11         The Court, having reviewed the Report and Recommendation of Judge Theresa

12   L. Fricke, United States Magistrate Judge, objections to the report and

13   recommendation, if any, and the remaining record, does hereby find and ORDER:

14
           (1)      The Court adopts the Report and Recommendation;
15
           (2)      plaintiff’s amended complaint fails to state a claim upon which relief may be
16                  granted under 42 U.S.C. § 1983; and

17         (3)      plaintiff’s amended complaint, therefore this action, hereby is DISMISSED.

18         Dated this 1st day of December, 2020.

19

20                                                       A
                                                       James L. Robart
21                                                     United States District Judge
22

23

24

25

     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 1
